Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, “the tuning voltage” lacks a proper antecedent basis.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McEldowney 2012/0300040.
McEldowney discloses a system comprising an electrically tunable emitter (106), at least paragraph [0027],; a capture device (102, 104) as a photodetector for detecting electromagnetic radiation of a specific wavelength from the emitter; a filter (110) having a passband including the specific wavelength arranged on the photodetector; and a circuit (102, 104) configured to determine a time elapsed between emission and reception of a signal that is emitted by the emitter and then received by the photodetector (at least paragraphs [0024]-[0042], [0054]-[0057]).  The system of McEldowney inherently performs the claimed method steps.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney 2012/0300040.
 With respect to claims 3, 5, 12 and 18, although McEldowney lack an inclusion of a tunable filter, the use of a tunable filter for selecting desired filtering performance would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify McEldowney accordingly in order to provide more control to the filtering function of the filter.  The further inclusion of a specific passband would have been obvious to one of ordinary skill in the art for similar reasons set forth above.  The proposed system of McEldowney inherently performs the claimed method steps.
With respect to claim 4, although McEldowney lacks an inclusion of a single photon avalanche diode as claimed, the use of a known available single photon avalanche diode for detection performance would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify McEldowney accordingly in order to provide better photodetector for the system.
With respect to claims 6, 7, 14 and 19, although McEldowney lacks an inclusion of emitted signal as claimed, it would have been inherently included as disclosed at least by paragraph [0054], however, if not, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify McEldowney accordingly in order to provide a suitable use for the system.  The further selection of emitter as claimed would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.  The proposed system of McEldowney inherently performs the claimed method steps.
With respect to claims 8-10 and 15-17, although McEldowney lacks an inclusion of a reference photodetector and a further filter as claimed, the use of plural known available photodetectors and filters for providing multiple detection purposes would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify McEldowney accordingly in order to provide desired detection performances for the system.  The further inclusion of a carrier and a cover as claimed would have been obvious to one of ordinary skill in the art for providing a proper support for the elements/components of the system.  The electric connections between the emitter and the photodetector is inherently included.  The proposed system of McEldowney inherently performs the claimed method steps.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Umeda et al 8,218,149 disclose a detecting system comprising a tunable filter.


  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878